                  Case 18-11795-MFW               Doc 385        Filed 11/16/18        Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    RM Holdco LLC, et al.1                                         Case No. 18-11795 (MFW)

                        Debtors.                                   (Jointly Administered)

                                                                   Ref. Docket No. 288

                         NOTICE OF ASSUMPTION AND ASSIGNMENT OF
                              DESIGNATION RIGHT CONTRACT

TO:          (I) THE OFFICE OF THE UNITED STATES TRUSTEE FOR THE DISTRICT OF
             DELAWARE AND (II) THE PARTY LISTED ON EXHIBIT A AND KNOWN
             COUNSEL OF RECORD (IF ANY).

PLEASE TAKE NOTICE OF THE FOLLOWING:

        The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) each
filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), on August 5, 2018, in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

        On September 28, 2018, the Court entered that certain Order (I) Approving Asset
Purchase Agreement and Authorizing the Sale of Certain Assets of the Debtors Outside of the
Ordinary Course of Business, (II) Authorizing the Sale of Assets Free and Clear of all Liens,
(III) Authorizing the Assumption and Assignment or Rejection of Certain Executory Contracts
and Unexpired Leases and (IV) Granting Related Relief [D.I. 288] (the “Sale Order”),2 thereby
approving the sale (the “Sale”) of certain of the Debtors’ assets and the assumption and
assignment of certain executory contracts and unexpired leases to FM Restaurants (PT), LLC
(the “Purchaser”), pursuant to that certain Asset Purchase Agreement dated August 5, 2018 (the
“APA”). The Purchaser has subsequently assigned its rights and obligations pursuant to the
APA to certain assignees including FM Restaurants HoldCo LLC, pursuant to that certain
Assignment of Rights and Obligations Agreement, made and dated as of October 28, 2018,
among the Purchaser and the parties listed as “Purchaser’s Assignees” on Schedule 1 attached
thereto.
1
  The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal tax
identification numbers, are as follows: RM Holdco LLC (6847); RM Opco LLC (7122); RM HQ LLC (8615); RM
Chevys LLC (N/A); RM Acapulco LLC (N/A); and RM El Torito LLC (N/A). The Debtors’ headquarters and
mailing address is 5660 Katella Avenue, Suite 200, Cypress, CA 90630. The Debtors operate restaurants under the
following names: (1) El Torito Cantina Autentica; (2) Chevys Fresh Mex; (3) Acapulco Restaurant y Cantina; (4) El
Torito Grill Mexican Revolution; (5) Sinigual Contemporary Mexican Cuisine; (6) Las Brisas; and (7) Who Song
and Larry’s.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Sale Order.
              Case 18-11795-MFW          Doc 385     Filed 11/16/18     Page 2 of 4



       The Sale closed on October 29, 2018.

       Under the APA, the Purchaser may request assumption and assignment of any
Designation Right Contracts. Pursuant to paragraph 38 of the Sale Order, with respect to each
Designation Right Contract that the Purchaser seeks to assume within the Designation Rights
Period, the Purchaser must (i) deliver an Assumption Notice to the Debtors and (ii) provide
supplemental information, to the degree not previously provided or if such information has
changed since previously provided, regarding the Purchaser’s provision of adequate assurance of
future performance in respect of such Designation Right Contract subject to assumption and
assignment. The Purchaser has not provided updated or further adequate assurance information
from what was previously provided.

       Consistent with paragraph 38 of the Sale Order, the Purchaser has directed the Debtors to
assume and assign that certain Designation Right Contract set forth on Exhibit A hereto.
Accordingly, the Debtors hereby file this Notice and serve it via overnight mail and facsimile or
email (if available) upon the applicable non-Debtor counterparty to the Designation Right
Contract to be assumed, as well as the counsel of record in these cases (if any) to such
non-Debtor counterparty.

        Because the Supplemental Adequate Assurance and Cure Amount does not differ from
the previously proposed adequate assurance of future performance and Cure Amount designated
for the Designation Right Contract identified on Exhibit A hereto, any objection to (i) the
proposed assumption, assignment, or designation of such party’s Designation Right Contract,
(ii) the applicable Cure Amount, or (iii) the provision of adequate assurance of future
performance, which objection shall be limited to any change in circumstances regarding the
proposed adequate assurance or Cure Amount since the date of the Sale Hearing, must be: (i) in
writing; (ii) comply with the Bankruptcy Rules and the Local Rules; (iii) filed with the Clerk of
the Bankruptcy Court, 824 N. Market Street, 3rd Floor, Wilmington, Delaware 19801, together
with proof of service, on or before 4:00 p.m. (prevailing Eastern Time) on November 21,
2018 (the “Designation Right Contract Objection Deadline”); (iv) served, so as to be actually
received on or before the Designation Right Contract Objection Deadline, upon the Objection
Notice Parties (as defined herein); and (v) state with specificity the grounds for such objection,
including, without limitation, the fully liquidated cure amount and the legal and factual bases for
any unliquidated cure amount that the Counterparty believes is required to be paid under section
365(b)(1)(A) and (B) of the Bankruptcy Code for the Assumed Contract, along with the specific
nature and dates of any alleged defaults, the pecuniary losses, if any, resulting therefrom, and the
conditions giving rise thereto. The “Objection Notice Parties” are as follows: (i) the Debtors,
5660 Katella Avenue, Suite 200, Cypress, CA 90630 (Attn: Jonathan Tibus,
JTibus@alvarezandmarsal.com); (ii) co-counsel to the Debtors, Sidley Austin LLP, 555 W. 5th
St., Suite 4000, Los Angeles, CA 90013 (Attn: Christina M. Craige, Esq., ccraige@sidley.com
and Anna Gumport, Esq., agumport@sidley.com); (iii) co-counsel to the Debtors, Young
Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street, Wilmington,
Delaware 19801 (Attn: Robert Brady, Esq., rbrady@ycst.com); (iv) counsel to the Purchaser,
Cleary Gottlieb Steen & Hamilton LLP, One Liberty Plaza, New York, NY 1006 (Attn: James
Bromley, Esq., jbromley@cgsh.com and Jane VanLare, Esq., jvanlare@cgsh.com); (v) co-
counsel to the Purchaser, Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street,
Wilmington, Delaware 19801 (Attn: Derek C. Abbott, Esq., dabbott@mnat.com); and (vii) the


                                                 2
            Case 18-11795-MFW         Doc 385      Filed 11/16/18     Page 3 of 4



Office of the United States Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, DE
19801 (Attn: Benjamin Hackman, Esq., Benjamin.A.Hackman@usdoj.gov).

Dated: November 16, 2018          SIDLEY AUSTIN LLP
Wilmington, Delaware              Christina M. Craige
                                  Ariella Thal Simonds
                                  555 West Fifth Street, Suite 4000
                                  Los Angeles, California 90013
                                  Telephone: (213) 896-6000
                                  Facsimile: (213) 896-6600

                                           -and-

                                  YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                  /s/ Andrew L. Magaziner
                                  Robert S. Brady (No. 2847)
                                  Michael R. Nestor (No. 3526)
                                  Edmon L. Morton (No. 3856)
                                  Andrew L. Magaziner (No. 5426)
                                  Elizabeth S. Justison (No. 5911)
                                  Rodney Square
                                  1000 North King Street
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 571-6600
                                  Facsimile: (302) 571-1253

                                  ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                  IN POSSESSION




                                             3
                   Case 18-11795-MFW   Doc 385     Filed 11/16/18      Page 4 of 4



                                    Exhibit A - Lease List

         Unit   Location    State   Concept     Address                  Landlord
         7232   Cypress     CA      El Torito   5995 Katella Avenue,     CEE-N-TEE, a
                                                Cypress, CA 90630        California Corporation
                                                                         (together with its
                                                                         predecessors-in-
                                                                         interest)




01:23875902.2
